HUNTLEY, Justice,
specially concurring.
I concur in the reversal and remand for the reasons stated in the majority opinion. However, since the record before us is complete for framing the ultimate legal issue, I would take it one step further and offer guidance to the Commission in performance of its task of interpreting, and reconciling the applicable section of the Workmen’s Compensation statutes.
It would make no sense to rule that a worker forfeits permanent partial disability entitlement (say for the loss of an arm or a leg or other disability) because of refusal to work for whatever reason — rather, a reading of the code as a whole drives the conclusion that the legislature intended I.C. § 72-403 to apply only to temporary total benefits.